In this case bill of complaint asking declaratory judgment was dismissed on motions made by the respective defendants.
The bill failed to show that the defendants, or either of them, either claimed or sought to claim, or might have any right to claim, any rights adverse to plaintiffs under the document of which construction by declaratory judgment was sought.
The bill fails to meet the requirements of the law as enunciated by this Court in the case of Ready v. Safeway Rock Company, filed February 1st 1946, not yet reported.
The decree dismissing the bill is affirmed.
So ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.